 VINELAND POULTRY LABORATORIESTevisM. Goldhaft,Bryna Goldhaft,Nathan Werni-coff,Helen B.Wernicoff,and Florence B. Gold-haft d/b/aVineland Poultry LaboratoriesandAmalgamatedFood & AlliedWorkers Union Local56,Amalgamated Meatcutters&Butcher Work-men of North America,Petitioner.Case4-RC-7620October 8, 1968DECISION AND CERTIFICATIONOF RESULTS OF ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN ANDJENKINSPursuant to a Stipulation for Certification uponConsent Election executed on February 16, 1968, anelection by secret ballot was conducted on February23, 1968, under the direction and supervision of theRegional Director for Region 4 among the employeesinthe stipulated unit. At the conclusion of theelection, the parties were furnished with a tally ofballotswhich showed that, of approximately 46eligible voters, 45 cast ballots, of which 18 were for,and 26 against, the Petitioner, and 1 was challenged.The challenged ballot was not sufficient in number toaffect the results of the election. Thereafter, thePetitioner filed timely objections to conduct affectingthe results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation and, on May 2, 1968,issued and duly served upon the parties his Report onObjections, in which he recommended that Objection2 be sustained, and that the results of the election besetaside.Thereafter, the Employer filed timelyexceptions to the Regional Director's Report alongwith a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds-1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claiming torepresent certain employees of the Employer.1233. A question affecting commerce exists concerningthe representation of the employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the ActAll employees of Vineland Poultry Laboratories,but excluding sales personnel, office clerical em-ployees, degreed professional employees and super-visors as defined in the Act.5.The Board has considered the Petitioner'sobjections, the Regional Director's Report, and theEmployer's exceptions thereto, and the Employer'sbrief, and makes the following findings.The sole objection in which the Regional Directorfound merit,' related to comments made by Dr TevisGoldhaft, part owner of Vineland Poultry Laborato-ries, at an employee meeting on February 21, 1968, 2days before the election. The objection alleged thatthe Employer unlawfully sought to have employeesform a "committee" to bargain with the Employerinstead of with Petitioner.As appears from the version of three Unionwitnesses, Goldhaft told the employees in the courseof a discussion about the Union that if the Union didnot win the election, the employees could form theirown union or committee to handle grievances. In theRegional Director's view Goldhaft's statements im-plied that the employees could better obtain benefitsand handle problems through such a committeearrangement than through the Union. He concludedthat the Employer, by suggesting the possibility of anemployee committee to deal with management, inter-fered with, and restrained the employees' free choicein the election. Accordingly, he recommended thatthe objection be sustained and the election set aside.We do not agree. We find that Goldhaft's meresuggestion that the employees could voluntarily formacommittee and his indication that managementwould deal with such a committee, standing alone, areinsufficient to constitute eithera promiseof benefitor other improper restraint of employees in the freeexercise of their choice. Therefore, contrary to theRegional Director, we overrule Objection 2.Accordingly, as we have overruled the objectionsand as the tally of ballots shows that Petitioner hasnot received a majority of the valid ballots cast, weshall certify the results of the election.CERTIFICATION OFRESULTS OF ELECTIONIThe Regional Director dismissed Objections 1, 3, 4 and 5. As tothe overruling of these objections,to which no exceptions were taken,we adoptpro formathe Regional Director's Report.173 NLRB No 25It ishereby certified that a majority of the validvotes has not been cast for Amalgamated Food & 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlliedWorkers Union Local 56, Amalgamated Meat-sentative of the employees in the unit found ap-cutters & Butcher Workmen of North America, andpropriate, within the meaning of Section 9(a) of thethat said labor organization is not exclusive repre-National Labor Relations Act, as amended.